—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of murder in the second degree (Penal Law § 125.25 [2]). We reject the contention of defendant that Supreme Court erred in providing the jury with an annotated verdict sheet in the absence of defendant’s express consent thereto; by his silence, defendant impliedly consented to the submission of the annotated verdict sheet (see, People v Brown, 90 NY2d 872; cf., People v Richardson, 234 AD2d 952, lv denied 89 NY2d 988).
We have reviewed the remaining contentions of defendant, raised in his pro se supplemental brief, and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—Murder, 2nd Degree.) Present— Pine, J. P., Lawton, Hayes, Callahan and Boehm, JJ.